Citation Nr: 0728081	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

In June 2007, the veteran was afforded a video-conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript has been placed in the claims file.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service while in Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

In two VA examinations both dated October 2004, no diagnosis 
of PTSD is indicated by the examiners.  In a June 2006 VA 
treatment record, submitted by the veteran, a VA psychiatrist 
lists the veteran's diagnosis as PTSD and panic disorder; 
however, there is no discussion of any stressor(s), no 
discussion of symptoms which support the diagnostic criteria 
for PTSD in accordance with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), and no 
nexus opinion between the claimed stressor(s) and the 
diagnosis.  Thus, a VA examination is necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Additionally, the only VA records associated with the 
veteran's file are those provided by the veteran at the time 
of his hearing.  Current mental health records from Millsboro 
Health Clinic and the Wilmington VA Medical Center (VAMC) 
should be obtained and associated with the veteran's claims 
file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for PTSD.  
After securing the necessary release(s), 
such records should be obtained.  In 
addition, VA treatment records from the 
Millsboro Health Clinic and the Wilmington 
VAMC dating since June 2006 should be 
obtained.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine if 
the veteran suffers from PTSD related to 
service.  The veteran's claims file should 
be made available to and reviewed by the 
examiner.  Following review of the claims 
file and examination of the veteran, the 
examiner should provide an opinion as to 
whether the veteran meets the diagnostic 
criteria for PTSD, and if so, whether it 
is related to his combat service.  All 
necessary tests should be performed and 
all findings should be reported in detail.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Thereafter, re-adjudicate the claim 
for service connection for PTSD.  If the 
claim remains denied, the veteran should 
be issued a supplemental statement of the 
case, and be given an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



